Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Comment
Drawings filed on 8/2/19 and 2/1/22 are accepted by the examiner.

Examiner's Amendment
An examiner’s amendment to the record appears below should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with Mr. Mark H. WH. Whittenberger, Reg. #52,356.

Claim 8 is amended as follow:

8. (Currently Amended) A comprising a computer program product having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising: 

one or more groups of virtual storage devices, and 
one or more application groups of virtual machines; 
applying a protection policy to the one or more groups on the first replication product, wherein the protection policy includes a replication rule;
creating a policy profile by a second replication product, wherein the replication rule is included to the policy profile; 
applying the protection policy to a virtual machine (VM); 
applying the policy profile to the VM; and 
replicating, by the first replication product, one or more virtual volumes of the VM on a remote system based upon, at least in part, the replication rule.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/QING YUAN WU/Primary Examiner, Art Unit 2199